DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
 
Response to Amendment
This Office Action corresponds to Applicant’s amendment of February 19, 2021.
Based on the amendment, the rejection under 35 USC 112(b) is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the amended language of the independent claims is not found in the prior art of record. Specifically, Applicant argues that Applicant’s claim now requires evaluating potential experts to be knowledge providers by analyzing content and using the analysis of knowledge providers to find relevant experts, matching the expert knowledge providers with the knowledge consumers.  
Based on the amendments, further search and consideration uncovered Sundelin. Based on Le Chevalier and Jedrzejowicz each disclosing an interface for providers and knowledge seekers to communicate through messaging or email, and the combination showing the importance of showing the qualifications or level or expertise, it would have been further obvious to incorporate the data mining of Sundelin to perform content analysis on the email communication to further provide insights of the level of expertise of the user. Therefore, independent claims are considered to be obvious through the combination of Le Chevalier, Jedrzejowicz and Sundelin. For further explanation, see the 35 USC 103 rejections section, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Chevalier et al. (U.S. Publication No. 2015/0302352 A1, hereinafter referred to as “Le Chevalier”) in view of Jedrzejowicz (U.S. Patent No. 9,342,559 B1, hereinafter referred to as “Jedrzejowicz”) and in further view of Sundelin et al. (U.S. Publication No. 2011/0055196 A1, hereinafter referred to as “Sundelin”).
Regarding claim 1, Le Chevalier discloses a system comprising: (system)(e.g., figure 5 and paragraphs [0006] and [0016])
a database system having at least one storage device to provide a database (storage device provides a database)(e.g., paragraphs [0103] and [0105]), the database to store information corresponding to knowledge providers and to store information related to knowledge consumers; (user account databases that include profile information of users – (seeker and providers))(e.g., figure 5 and paragraphs [0058] and [0063])
one or more hardware processors (processors)(e.g., paragraph 0105]) coupled with the database to at least manage the information corresponding to the knowledge providers and information corresponding to the knowledge consumers; (information is managed corresponding to the provider and seeker (consumer))(e.g., figure 5 and paragraphs [0058] and [0063])
a plurality of application program interfaces (APIs) communicatively coupled with the one or more hardware processors, the interfaces to provide a mechanism through which the one or more hardware processors send messages to and receive messages from remote electronic devices corresponding to the knowledge providers and the knowledge consumers and to gather information from a plurality of platforms utilizing the messages, (interfaces are included for the user to register with the system that monitor and register user’s activities from a plurality of platforms, such as passive activities, active activities, and recall activities. If meeting is confirmed, notification module enables communication through the education platform, such as instant messaging, email or other types of electronic communication)(e.g., figure 5 and paragraphs [0027], [0058], [0060] and [0086])
a plurality of knowledge power agents configured to operate through the plurality of APIs with the one or more hardware processors and the database system to match knowledge providers that qualify as experts based on the analysis of the content and comparison with knowledge consumers; (knowledge power agents (different ranking factors) are used to match user for academic assistance events – time-sensitive request is made from a seeker – location and availability are considered to determine a provider)(e.g., abstract and paragraphs [0006] and [0065])
wherein, in response to a match between at least one knowledge provider qualified as an expert and at least one knowledge consumer, the one or more processors to communicate via at least one of the plurality of interfaces information about the match to at least one knowledge consumer and at least one knowledge provider for which the match has been made. (for each offer and request, the knowledge proximity detection system generates, respectively, an offered event and a requested event. Using the attributed of the events, the knowledge proximity detection system pairs the offered events and requested events – when a seeker and a provider are in geographic proximity to one another and both users agree to a connection, the knowledge proximity detection system connects the seeker and the provider and allows users to arrange a time and location to meet for an in-person academic assistance event.)(e.g., paragraphs [0064] and [0065]).
However, Le Chevalier does not appear to specifically disclose the content from the plurality of platforms and to proactively determine whether the corresponding knowledge provider qualifies as an expert based on the analysis of the gathered content; and that the knowledge providers that qualify as experts based on the analysis of the content and comparison with knowledge consumers;
On the other hand, Jedrzejowicz, which relates to automatic matching of users and service providers (title), does disclose the content from the plurality of platforms and to proactively determine whether the corresponding knowledge provider qualifies as an expert based on the analysis of the gathered content; (content corresponding to one or more knowledge providers to analyze the content and to determine whether the knowledge provider qualifies as an expert –various levels of expertise may be associated with the providers)(e.g., figures 5A-5C and col 11 lines 28-30 and 50-56, col 14 lines 55-65 and col 15 lines 60-64)
Jedrzejowicz further discloses a plurality of knowledge power agents configured to operate through the plurality of APIs with the one or more hardware processors and the database system to match knowledge providers that qualify as experts based on the analysis of the content and comparison (knowledge providers that qualify as experts based on scoring and consideration of previous sessions is used when determining future matches between users and service providers.)(e.g., col 16 lines 10-12 and 24-25 and col 27 lines 42-44)
The combination of Chevalier and Jedrzejowicz is considered to disclose the match of between at least one knowledge provider qualified as an expert and at least one knowledge consumer, information is communicated about the match to the consumer and service provider. (Le Chevalier: e.g., paragraph [0096])(Jedrzejowicz: e.g., col 17 lines 35-45)
On the other hand, Sundelin, which relates to data mining electronic communications (title), does disclose the content from the plurality of platforms and to proactively determine whether the corresponding knowledge provider qualifies as an expert based on the analysis of the gathered content; (user insights derived from communication data is provided. Communications associated with a user is collected and analyzed to derive insights about the user. Profile processor may determine whether the user is a subject matter expert for a particular topic by analyzing mail message content and subject lines to determine key topics of the user’s communications, along with determining which users are subject matter experts based on 
Le Chevalier discloses matching a knowledge seeker with a knowledge provider. In Le Chevalier, users set up profiles and profiles are updated based on users’ activities. When certain users offer help, and other users request help, the system pairs the offer and request when the topic matches, along with availability and location. However, Le Chevalier does not appear to specifically disclose content corresponding to one or more potential experts to analyze the content and to determine whether the corresponding potential expert qualifies as an expert and a knowledge provider and that the interests are considered when determining a match. On the other hand, Jedrzejowicz, which also relates to matching of users and service providers that are experts, does disclose that the skills and information pertaining to the service provider are considered and listed when suggesting experts and knowledge providers of the service to the user. This provides an enhanced experience to the user by allowing the user to understand the expertise and cost, along with location and other features associated with the service provider when determining which service provider to select. Jedrzejowicz provides that the scores that take in consideration expertise based on analysis of feedback, reviews and various other factors are incorporated in matching users with service providers that will produce a favorable outcome. 
However, neither reference appears to specifically disclose analyzing messages between the provider and seeker to determine whether user is expert. On the other hand, Sundelin, which relates to data mining electronic communication (title), does disclose that it is known to derive insights about a user and to determine subject matter experts based on analysis of mail message content. E.g., abstract and paragraph [0030]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further incorporate the analysis of mail 

Regarding claim 6, Le Chevalier in view of Jedrzejowicz and in further view of Sundelin discloses the system of claim 1. Le Chevalier further discloses wherein the knowledge power agents are further configured to match availability of knowledge providers and knowledge consumers utilizing geographical locations corresponding to the knowledge providers and the knowledge consumers. (geographic proximity of paired events is utilized to set up in-person meeting.)(e.g., paragraph [0065]).

Regarding claim 8, Le Chevalier discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: (e.g., paragraph [0105])
manage information corresponding to knowledge providers and information corresponding to knowledge consumers in a database maintained on at least one storage device, (information is managed corresponding to the providers and seekers (consumers) in a database maintained on at least one storage device)(e.g., figure 5 and paragraphs [0058], [0063], [0103] and [0105])
receive messages from remote electronic devices corresponding to the knowledge providers and the knowledge consumers via a plurality of application program interfaces (APIs) that provide a mechanism through which the one or more hardware processors send and receive messages; (interfaces are included for the user to generate an offer or a request. 
gather content generated by knowledge providers from a plurality of remote platforms via a plurality of APIs; (system monitors and registers user’s activities from a plurality of platforms via a plurality of interfaces, such as passive activities, active activities, and recall activities.)(e.g., figures 1 and 5 and paragraphs [0018], [0027], [0058] and [0060])
utilize a plurality of knowledge power agents configured to operate through the plurality of APIs to match knowledge providers that qualify as experts based on the proactive content analysis with knowledge consumers; (knowledge power agents (different ranking factors) are used to match user for academic assistance events – time-sensitive request is made from a seeker – location and availability are considered to determine a provider)(e.g., abstract and paragraphs [0006] and [0065])
in response to a match between at least one knowledge provider qualified as an expert and at least one knowledge consumer, the one or more processors to communicate via at least one of the plurality of APIs information about the match to at least one knowledge consumer and at least one knowledge provider for which the match has been made. (for each offer and request, the knowledge proximity detection system generates, respectively, an offered event and a requested event. Using the attributed of the events, the knowledge proximity detection system pairs the offered events and requested events – when a seeker and a provider are in geographic proximity to one another and both users agree to a connection, the knowledge proximity detection system connects the seeker and the provider and 
However, Le Chevalier does not appear to specifically disclose comprising at least content corresponding to one or more knowledge providers to analyze the content and to proactively determine whether the corresponding knowledge provider qualifies as an expert; and that the knowledge provider that qualify as experts based on the proactive content analysis with knowledge consumers are matched. 
On the other hand, Jedrzejowicz, which relates to automatic matching of users and service providers (title), does disclose comprising at least content corresponding to one or more knowledge providers to analyze the content and to proactively determine whether the corresponding knowledge provider qualifies as an expert; (content corresponding to one or more knowledge providers to analyze the content and to determine whether the knowledge provider qualifies as an expert)(e.g., figures 5A-5C and col 11 lines 28-30 and 50-56, col 14 lines 55-65 and col 15 lines 60-64)
Jedrzejowicz further discloses utilize a plurality of knowledge power agents configured to operate through the plurality of APIs to match knowledge providers to match knowledge providers that qualify as experts based on the proactive content analysis with knowledge consumers (knowledge providers that qualify as experts based on scoring and consideration of previous sessions is used when determining future matches between users and service providers.)(e.g., col 16 lines 10-12 and 24-25 and col 27 lines 42-44)
Jedrzejowicz, which relates to automatic matching of users and service providers (title), does disclose comprising at least content corresponding to one or more potential experts to analyze the content and to determine whether the corresponding potential expert qualifies as an expert and a knowledge provider; (content corresponding to one or more potential experts to analyze the content and to determine whether the potential expert qualifies as an expert and a knowledge provider)(e.g., figures 5A-5C and col 11 lines 28-30 and 50-56 and col 15 lines 60-64)
The combination of Chevalier and Jedrzejowicz is considered to disclose in response to a match between at least one knowledge provider qualified as an expert and at least one knowledge consumer, the one or more processors to communicate via at least one of the plurality of APIs information about the match to at least one knowledge consumer and at least one knowledge provider for which the match has been made. (Le Chevalier: e.g., paragraph [0096])(Jedrzejowicz: e.g., col 17 lines 35-45)
On the other hand, Sundelin, which relates to data mining electronic communications (title), does disclose the content from the plurality of platforms and to proactively determine whether the corresponding knowledge provider qualifies as an expert based on the analysis of the gathered content; (user insights derived from communication data is provided. Communications associated with a user is collected and analyzed to derive insights about the user. Profile processor may determine whether the user is a subject matter expert for a particular topic by analyzing mail message content and subject lines to determine key topics of the user’s communications, along with determining which users are subject matter experts based on analysis of content of responses of key influencers.)(e.g., abstract and paragraphs [0016], [0030], [0036] and [0044]).
It would have been obvious to combine Sundelin with Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above.



Regarding claim 15, Le Chevalier discloses a method comprising: (e.g., paragraph [0015])
managing information corresponding to knowledge providers and information corresponding to knowledge consumers in a database maintained on at least one storage device, (information is managed corresponding to the providers and seekers (consumers) in a database maintained on at least one storage device)(e.g., figure 5 and paragraphs [0058], [0063], [0103] and [0105])
receiving messages from remote electronic devices corresponding to the knowledge providers and the knowledge consumers via a plurality of application program interfaces (APIs) that provide a mechanism through which the one or more hardware processors send and receive messages; (interfaces are included for the user to generate an offer or a request. Messages are received indicating matches. If meeting is confirmed, notification module enables communication through the education platform, such as instant messaging, email or other types of electronic communication)(e.g., figure 5 and paragraphs [0027], [0058], [0060] and [0086])
gathering content generated by the knowledge providers from a plurality of remote platforms via a plurality of APIs; (system monitors and registers user’s activities from a plurality of platforms via a plurality of interfaces, such as passive activities, active activities, and recall activities.)(e.g., figures 1 and 5 and paragraphs [0018], [0027], [0058] and [0060])
utilizing a plurality of knowledge power agents configured to operate through the plurality of APIs to match knowledge providers that qualify as experts based on the content analysis with knowledge consumers (knowledge power agents (different ranking factors) are used to match user for academic assistance events – time-sensitive request is made from a seeker – location and availability are considered to determine a provider)(e.g., abstract and paragraphs [0006] and [0065])
in response to a match between at least one knowledge provider qualified as a n expert and at least one knowledge consumer, communicating via at least one of the plurality of APIs information about the match to at least one knowledge consumer and at least one knowledge provider for which the match has been made. (for each offer and request, the knowledge proximity detection system generates, respectively, an offered event and a requested event. Using the attributed of the events, the knowledge proximity detection system pairs the offered events and requested events – when a seeker and a provider are in geographic proximity to one another and both users agree to a connection, the knowledge proximity detection system connects the seeker and the provider and allows users to arrange a time and location to meet for an in-person academic assistance event.)(e.g.,. paragraphs [0064] and [0065]).
However, Le Chevalier does not appear to specifically disclose comprising at least content corresponding to one or more knowledge providers to analyze the content and to proactively determine whether the corresponding knowledge provider qualifies as an expert; and that the knowledge provider that qualify as experts based on the content analysis and the knowledge consumer are matched based on shared interests. 
On the other hand, Jedrzejowicz, which relates to automatic matching of users and service providers (title), does disclose comprising at least content corresponding to one or more knowledge providers to analyze the content and to proactively determine whether the corresponding knowledge provider qualifies as an expert; (content corresponding to one or 
Jedrzejowicz further discloses utilizing a plurality of knowledge power agents configured to operate through the plurality of APIs to match knowledge providers that qualify as experts based on the content analysis with knowledge consumers; (knowledge providers that qualify as experts based on scoring and consideration of previous sessions is used when determining future matches between users and service providers.)(e.g., col 16 lines 10-12 and 24-25 and col 27 lines 42-44)
The combination of Chevalier and Jedrzejowicz is considered to disclose in response to a match between at least one knowledge provider qualified as an expert and at least one knowledge consumer, the one or more processors to communicate via at least one of the plurality of APIs information about the match to at least one knowledge consumer and at least one knowledge provider for which the match has been made. (Le Chevalier: e.g., paragraph [0096])(Jedrzejowicz: e.g., col 17 lines 35-45)
On the other hand, Sundelin, which relates to data mining electronic communications (title), does disclose the content from the plurality of platforms and to proactively determine whether the corresponding knowledge provider qualifies as an expert based on the analysis of the gathered content; (user insights derived from communication data is provided. Communications associated with a user is collected and analyzed to derive insights about the user. Profile processor may determine whether the user is a subject matter expert for a particular topic by analyzing mail message content and subject lines to determine key topics of the user’s communications, along with determining which users are subject matter experts based on 
It would have been obvious to combine Sundelin with Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above.

Claim 20 has substantially similar limitations as stated in claim 6; therefore, it is rejected under the same subject matter.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Le Chevalier in view of Jedrzejowicz in further view of Sundelin and in further view of Dedhia et al. (U.S. Publication No. 2008/0140710 A1, hereinafter referred to as “Dedhia”).
Regarding claim 2, Le Chevalier in view of Jedrzejowicz and in further view of Sundelin discloses the system of claim 1. Although Le Chevalier provides that providers send offers for academic assistance events and that a user can be both a provider and a seeker (e.g., paragraphs [0006] and [0064]), none of the references appears to specifically disclose further comprising finding job openings via the plurality of interfaces to present to knowledge providers based, at least in part, on identified interests. 
On the other hand, Dedhia, which relates to systems and methods for providing enhanced job searching (title), does disclose further comprising finding job openings via the plurality of interfaces to present to knowledge providers based, at least in part, on identified interests. (previously stored user preferences are used to locate job listings. User preferences can be gathered through previous search requests, resume keywords, jobseeker applies, views, etc.)(e.g., abstract and paragraphs [0026], [0027] and [0033]-[0036]).


Regarding claim 3, Le Chevalier in view of Jedrzejowicz and in further view of Sundelin discloses the system of claim 1. Although Le Chevalier provides that seekers can send requests for academic assistance events and that a user can be both a provider and a seeker (e.g., paragraphs [0006] and [0064]), none of the references appears to specifically disclose further comprising finding job openings via the plurality of interfaces to present to knowledge consumers based, at least in part, on identified interests. 
On the other hand, Dedhia, which relates to systems and methods for providing enhanced job searching (title), does disclose further comprising finding job openings via the plurality of interfaces to present to knowledge consumers based, at least in part, on identified interests. (previously stored user preferences are used to locate job listings. User preferences can be gathered through previous search requests, resume keywords, jobseeker applies, views, etc.)(e.g., abstract and paragraphs [0026], [0027] and [0033]-[0036]).
It would have been obvious to combine Sundelin, Le Chevalier, Jedrzejowicz and Dedhia for the reasons set forth in claim 2, above.
Claims 9, 10, 16 and 17 have substantially similar limitations as stated in claims 2, 3, 2 and 3, respectively; therefore, they are rejected under the same subject matter.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Le Chevalier in view of Jedrzejowicz and in further view of Sundelin and in further view of Ambrosino (U.S. Publication No. 2014/0379822 A1, hereinafter referred to as “Ambrosino”).
Regarding claim 4, Le Chevalier in view of Jedrzejowicz and in further view of Sundelin discloses the system of claim 1. Although Le Chevalier discloses that time is included in the offer and the request for seekers and providers (e.g., paragraphs [0006] and [0007]); none of the references appears to specifically disclose wherein the knowledge power agents are further configured to match availability of knowledge providers and knowledge consumers utilizing calendars corresponding to the knowledge providers and the knowledge consumers. 
On the other hand, Ambrosino, which relates to automatic appointment offer and creation between parties (title), does disclose wherein the knowledge power agents are further configured to match availability of knowledge providers and knowledge consumers utilizing calendars corresponding to the knowledge providers and the knowledge consumers. (meetings between users is provided. A server receives data that includes geographic location on future dates of a plurality of users, calendar information of the plurality of users and interest of the plurality of users. Data is analyzed and based on the calendar data, an appointment offer is sent for a meeting during a period of time when the at least two users are available.)(e.g., abstract and paragraphs [0028] and [0030]).
It would have been obvious to combine Sundelin with Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above. Le Chevalier discloses that users can indicate time window of availability. However, Ambrosino provides an enhancement that users’ calendars are utilized in order to determine users’ availability and location. Based on the future location and available time in the users’ calendars, a meeting can automatically be suggested. This is an enhanced way of setting open time to the device of Le Chevalier and provides users with the ability to effectively request data without setting specific times, because the information is automatically extracted from the user’s calendar. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the extraction of time from users’ calendars as disclosed in Ambrosino to the Le Chevalier- Jedrzejowicz - Sundelin combination to enhance the manner of suggesting meeting times.
Claims 11 and 18 have substantially similar limitations as stated in claim 4; therefore, they are rejected under the same subject matter.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Le Chevalier in view of Jedrzejowicz in further view of Sundelin and in further view of Diller et al. (U.S. Patent No. 8,380,709 B1, hereinafter referred to as “Diller”).
Regarding claim 5, Le Chevalier in view of Jedrzejowicz and in further view of Sundelin discloses the system of claim 1. However, none of the references appears to specifically disclose wherein the one or more hardware processors are configurable to: utilize the plurality of APIs to search one or more platforms for information corresponding to a selected interest and one or more potential knowledge providers; analyze results from the searches based on one or more pre-selected criteria related to the selected interest; generate a ranking of the one or more potential knowledge providers based on results from the analysis; designate a selected group of one or more of the potential knowledge providers as knowledge providers based on the ranking. 
On the other hand, Diller, which relates to a method of and system for ranking users (title), wherein the one or more hardware processors are configurable to: utilize the plurality of APIs to search one or more platforms for information corresponding to a selected interest and one or more potential knowledge providers; (interfaces are provider to search providers platforms for information corresponding to a selected interest or skill service providers)(e.g., abstract, figures 1 and 5 and col 3 line 60 – col 4 line 6) 
analyze results from the searches based on one or more pre-selected criteria related to the selected interest; (results are analyzed based on pre-selected criteria related to the interest – filtering and other criteria is set, such as feedback, reviews, hourly rate, location, and type)(e.g., abstract, figures 1 and 6 and col 3 lines 38-51)
generate a ranking of the one or more potential knowledge providers based on results from the analysis; (ranking of service providers is based on results from the analysis)(e.g., abstract, figures 1 and 6 and col 3 lines 38-51)
designate a selected group of one or more of the potential knowledge providers as knowledge providers based on the ranking. (reputation scores are used to designate a selected group as knowledge providers)(e.g., abstract, figures 1 and 6 and col 8 lines 60-65).

Claims 12 and 19 have substantially similar limitations as stated in claim 5; therefore, they are rejected under the same subject matter.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Le Chevalier in view of Jedrzejowicz in further view of Sundelin and in further view of Keller (U.S. Publication No. 2017/0032329 A1, hereinafter referred to as “Keller”).
Regarding claim 7, Le Chevalier in view of Jedrzejowicz and in further view of Sundelin discloses the system of claim 6. However, none of the references appears to specifically disclose wherein one or more of the geographical locations are presented on a map via one or more of the remote electronic devices. 
wherein one or more of the geographical locations are presented on a map via one or more of the remote electronic devices. (GUI displays a map that provides a visual indication of the location of the service providers listed in the location-based search results.)(e.g., figures 4, 7 and 10 and paragraph [0086]).
It would have been obvious to combine Sundelin with Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above. Le Chevalier discloses a seeker-provider system that allows providers and seekers to be matched so that they can establish in-person meetings. E.g., paragraph [0065]. It is also known for provider search systems to include map features to direct users to meet in person with the particular service provider. Keller provides a GUI display to locate the particular provider that enables users with the ability to help choose the provider based on physical location and proximity displayed on a map. Therefore, it would have been obvious to combine the GUI display as disclosed in Keller to the Le Chevalier-Jedrzejowicz- Sundelin combination to help guide the user by the information including a map display.
Claims 14 and 21 have substantially similar limitations as stated in claim 7; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165